DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Specifically, the claims 1-6 recite a “vehicle movement control device, wherein…the lateral acceleration…is controlled…” Claims 2-6 also recite a vehicle movement control device. The device is understood as item 1A in Fig. 10. According to paragraph 0067 this device has a processor and memory and program and therefore has sufficient material structure to accomplished the claimed functions.
Claim 7 recites a “target course generation device, wherein…the target course is generated…” Claim 8 also recites a target course generation device. The device is understood as item 1Aa in Fig. 10. According to paragraph 0067 this device has a processor and memory and program and therefore has sufficient material structure to accomplished the claimed functions. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Summary of Invention
Before moving into the rejection, the examiner feels it necessary to define what the claims mean in the examiner’s interpretation in at least one reasonable interpretation. Much of the invention relates to Figs. 2 and 3. 

    PNG
    media_image1.png
    828
    548
    media_image1.png
    Greyscale

Figure 1 – Fig. 2 and 3 of the Present Application as filed on Jan. 16, 2020


In Fig. 3, the vehicle is also t raveling from a to b of Fig. 1, according to paragraph 0021, but “the acceleration occurring in the vehicle is controlled such that the lateral jerk decreases as the lateral acceleration increases.” 
Claim 1 puts this in a somewhat difficult to understand manner, which will be commented out in bold to clarify how the examiner believes the claim can be reasonably interpreted. The commented out version of claim 1 and other claims is as follows:

Claim 1 recites:
A vehicle movement control device, 
wherein, in a vehicle capable of automatically controlling lateral acceleration occurring in the vehicle, 
when the vehicle turns such that a road curvature absolute value of a travel path increases and reaches a maximum value or is made constant (what this is saying is that the limitations in the following clauses relate to a situation in which the curvature of the travel path of the vehicle increases. This is the section in Fig. 1 that goes from a to b.), 
regarding acceleration occurring in the vehicle (this phrase indicates that the following clauses are related to acceleration in the above mentioned section from a to b. Furthermore, when the claims mention “acceleration” without a modifier such as longitudinal or lateral, the “acceleration” mentioned will be reasonably broadly interpreted as either or both, per paragraphs 0025.), 	
a state in which the lateral acceleration during the turning is maximized is defined as a steady turning state (lateral acceleration is maximized, as can be seen in both the top figure of Fig. 2 and the top figure of Fig. 3, at the end of the travel path going from a to b; in other words at point b where the vehicle enters the section from b to c where the curvature is constant and turning is steady. Note that this clause does not say that the lateral acceleration is already at the maximum the whole time the vehicle is traveling from a to b. Rather, this clause is just defining where the lateral acceleration is maximized, which is where the vehicle hits point b. This is the only way to interpret this clause such that the subsequent two clauses make sense, which also refer to a “steady turning state” but at various lateral accelerations. If one interpreted the lateral acceleration as already maximized throughout travel from a to b, the various lateral accelerations in the subsequent two points would contradict this point. But there is no contradiction. Note also that a “steady turning state” also does not mean that the angle of the steering wheel angle is fixed when traveling from a to b. The turn from a to b gets tighter as the vehicle travels from a to b, so the steering angle changes. But the steering angle is steady from b to c.
when a region with the lateral acceleration equal to or less than half of the lateral acceleration in the steady turning state is defined as a first region (this clause relates to the top figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “A”. Note that the clause is still referring to the lateral acceleration G, not the lateral jerk, J. The “region with the lateral acceleration equal to or less than half of the lateral acceleration” is labeled Gymax/2 in Fig. 3. Note also that the phrase “in the steady turning state” modifies the lateral acceleration value, it does not modify the word “region.” In other words, the region being referred to is the region from a to b, not a region with “steady turning” such as b to c. This interpretation will hold throughout the claims.), 
a region with the lateral acceleration larger than half of the lateral acceleration in the steady turning state is defined as a second region (this clause relates to the top figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “B”.)
the acceleration occurring in the vehicle is controlled such that [lateral] jerk, which is a change over time of the [lateral] acceleration occurring in the vehicle, is maximized in the first region (this clause relates to the bottom figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “A”. In that section jerk, J, reaches its max, or Jymax, and is therefore maximized in the first region.
the time average of [lateral] jerk in the first region becomes larger than the time average of [lateral] jerk in the second region (this clause relates to Fig. 4B and paragraph 0024. These teach that under “non-clothoid curve traveling” the “jerk time average” in region A is larger than in region B. Non-clothoid curve traveling is defined in paragraph 0022 as traveling “according to the present embodiment” meaning, according to claim 1 as just commented out.).  

Claim 7 recites:
A target course generation device, 
wherein, in a vehicle capable of automatically 41controlling lateral acceleration occurring in the vehicle, 
when the vehicle turns such that a road curvature absolute value of a travel path increases and reaches a maximum value or is made constant (according to the specification of the present application, paragraph 0063, the road curvature reaches a maximum at Kmax as seen in the top figure of Fig. 11), 
regarding acceleration occurring in the vehicle, 
a state in which the lateral acceleration during the turning is maximized is defined as a steady turning state (this occurs at Kmax. When the curve maxes out and becomes constant, the lateral acceleration does the same, as seen in Figs. 2 and 3, it plateaus at a max.
when a region with the lateral acceleration equal to or less than half of the lateral acceleration in the steady turning state is defined as a first region (see the identical bullet point in claim 1 for what this means.), 
a region with the lateral acceleration larger than half of the lateral acceleration in the steady turning state is defined as a second region (see the identical bullet point in claim 1 for what this means.),  
the target course is generated such that jerk, which is a change over time of the acceleration occurring in the vehicle, is maximized in the first region (this means that the system generates the course shown in Fig. 1, section a to b.), and 
the time average of jerk in the first region becomes larger than the time average of jerk in the second region (see the identical bullet point in claim 1 for what this means.).  

The difference between independent claim 7 and claim 1 is that claim 7 starts with the phrase “A target course generation device” while claim 1 starts with the phrase “A vehicle movement control device”. Furthermore, claim 7 recites “the target course is generated such that jerk…” while claim 1 recites “the [lateral] acceleration occurring in the vehicle is controlled…” Claim 7 has to do with course planning or trajectory generation, while claim 1 has to do with controlling the movement of a vehicle, which could be controlling the vehicle’s trajectory, though paragraph 0025 of the specification also claims that speed can also be controlled. Whatever is controlled in claim 1, it must result in the lateral acceleration being controlled. 


The target course generation device according to claim 7, 
wherein, regarding the target course, 
in a transition section until a course curvature of the target course reaches a maximum value from a straight line state (this means, in the course region between a and b as shown in Fig. 1), 
in a curvature in a vehicle moving at a constant 42speed on the target course and a time change over the curvature (this clause does not seem to make sense, but the overall intent, in light of paragraph 0063, is that the vehicle is moving at a constant speed between sections a and b as seen in Fig. 1), 
when a region with the curvature equal to or less than half of the maximum value of the curvature is defined as a third region (this is the region labeled “C” in the upper figure of Fig. 11), and 
a region with the curvature greater than half of the maximum value of the curvature is defined as a fourth region (this is the region labeled “D” in the upper figure of Fig. 11), 
the target course is generated such that, in the third region (region C), the change over time of the curvature is maximized (this means that somewhere in region C, such as time t1, the curvature change over time is maximized, as seen in the lower figure of Fig. 11), and 
a time average value of the change over time of the curvature in the third region becomes larger than a time average value of the change over time of the this requires that t1 is at least somewhat to the right of t3, because otherwise this limitation could not be true).  

This Detailed Action will now move to rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification of the present application teaches that, generally, the vehicle is traveling at a constant speed. For example, paragraph 0014 states that Figs. 2 through 4 relate to a state of “constant speed”. Paragraphs 0018-0019 state that Figs. 1 and 2 
 It is true that paragraphs 0025 and 0026 state that, in contrast to traveling at a constant speed, “even with longitudinal acceleration, the longitudinal acceleration and the lateral acceleration may be controlled such that” Fig. 3 and 4A are still valid. Yet in that case, absolute values of accelerations are needed, which claim 1 does not mention.  Furthermore, claim 1 states in the beginning of the claim that the vehicle is capable of automatically controlling lateral acceleration. This implies that the acceleration being controlled is the lateral acceleration. Therefore it is reasonable to interpret “jerk” and “acceleration” in the following clauses of claim 1 as follows:  
the acceleration occurring in the vehicle is controlled such that [lateral] jerk, which is a change over time of the [lateral] acceleration occurring in the vehicle, is maximized in the first region, and 
the time average of [lateral] jerk in the first region becomes larger than the time average of [lateral] jerk in the second region
For examination purposes, these clauses will be reasonably as indicated above. 

Claims 7 and 9 contain similar phrases to the cited ones from claim 1, and are rejected for a similar reason, and will be interpreted in a similar manner. 
At least one reasonable interpretation of all the claims, except claims 4 and 5, is that wherever an acceleration or jerk is mentioned without a preceding modifier such as “lateral,” the term can be interpreted as a lateral acceleration or a lateral jerk. For examination purposes, that is how all the claims will be interpreted. 

The vehicle movement control device according to claim 1, wherein 
the acceleration occurring in the vehicle is 
an absolute value of resultant acceleration of an absolute value of lateral acceleration, 
which is acceleration in the vehicle lateral direction, and 
an absolute value of longitudinal acceleration, 
which is acceleration of the vehicle longitudinal direction, 
the jerk occurring in the vehicle is a change over time of the absolute value of the resultant acceleration.  
It is not clear what the resultant acceleration is. Paragraph 0025 seems to imply that the “resultant acceleration” is an absolute value of an acceleration vector. For examination purposes the claim will be interpreted as:
The vehicle movement control device according to claim 1, wherein 
the acceleration occurring in the vehicle is an absolute value of resultant acceleration which is: 
an absolute value of lateral acceleration, 
which is acceleration in the vehicle lateral direction, and 
an absolute value of longitudinal acceleration, 
which is acceleration of the vehicle longitudinal direction, 
the jerk occurring in the vehicle is a change over time of the absolute value of the resultant acceleration.  


Claim 5 is also rejected for lacking written description. The claim recites:
40The vehicle movement control device according to claim 1, wherein 
in the relationship between normalized acceleration obtained by normalizing the acceleration occurring in the vehicle by the acceleration in the steady turning state and the change over time of the acceleration, the acceleration occurring in the vehicle is controlled such that the change over time of the acceleration is maximized in a region where the normalized acceleration is 0.3 to 0.5.
The claim appears to relate to Fig. 4A and paragraph 0025. What is not clear is what “acceleration” is being referred to in the various uses of “the acceleration” in the claim. Therefore the claim lacks written description. 

Claim 6 is also rejected for lacking written description. The claim recites:
The vehicle movement control device according to claim 1, wherein 
when a vehicle turns such that a road curvature absolute value of a travel path increases and reaches a maximum value or is made constant (this occurs at t2 in Fig. 9
the acceleration occurring in the vehicle is controlled such that a period until the change over time of the acceleration (that is jerk) decreases from the maximum value and reaches the steady turning state becomes longer than a period when the change over time of the acceleration is maximized after the turning start of the turning travel (this means that in Fig. 9 the time between t0 and t1 is shorter than the time between t1 and t2).  
Fig. 9 and paragraph 0051 only teach this claim for lateral acceleration and lateral jerk. Not acceleration and jerk in general. Therefore the claim lacks written description. 

Claim 7 is also rejected for not being “clear” as required under 35 USC 112(a). Claim 7 recites:
A target course generation device, 
wherein, in a vehicle capable of automatically 41controlling lateral acceleration occurring in the vehicle, 
when the vehicle turns such that a road curvature absolute value of a travel path increases and reaches a maximum value or is made constant, 
regarding acceleration occurring in the vehicle, 
a state in which the lateral acceleration during the turning is maximized is defined as a steady turning state, 
when a region with the lateral acceleration equal to or less than half of the lateral acceleration in the steady turning state is defined as a first region, 
a region with the lateral acceleration larger than half of the lateral acceleration in the steady turning state is defined as a second region, 
the target course is generated such that jerk, which is a change over time of the acceleration occurring in the vehicle, is maximized in the first region, and 
the time average of jerk in the first region becomes larger than the time average of jerk in the second region.  
The claim can be understood as “A target course generation device” for a “a vehicle capable of automatically controlling lateral acceleration” of the vehicle wherein “the target course is generated such that jerk” is reduced in a certain way. The claim nowhere claims a vehicle that can follow the generated course. Nor does it have to, although that might be the intent. In other words, claim 7 claims item 1Aa in Fig. 10, but not 1Ab. The claim also does not claim that the vehicle can control the longitudinal acceleration or speed of the vehicle. The claim is specifically limited to controlling the lateral acceleration. Is the longitudinal velocity and acceleration of the vehicle adjusted by a driver? The specification of the present application, in paragraphs 0061-0063, teach that, not only the course and lateral acceleration, but also the speed and longitudinal acceleration of the vehicle can be controlled. Yet this is not in the claim. Yet the vehicle seems to be moving since the claim recites that “the vehicle turns” with no explanation of how the vehicle is moving. Therefore the operation of the vehicle is not “clear”. 

Claim 8 is also rejected for not being “clear” as required by 35 USC 112(a).
The claim recites in part:
in a curvature in a vehicle moving at a constant 42speed on the target course and a time change over the curvature


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in part: 
the acceleration occurring in the vehicle is controlled such that jerk, which is a change over time of the acceleration occurring in the vehicle, is maximized in the first region 
It is not clear what the antecedent to the second mention of “the acceleration,” is in this clause. Claim 1 contains the possible antecedents in the phrases “controlling lateral acceleration occurring in the vehicle,” which seems the most likely, as well as “regarding acceleration occurring in the vehicle,” and “the lateral acceleration.” 
	For examination purposes, this clause will be interpreted as follows: 
the acceleration occurring in the vehicle is controlled such that [lateral] jerk, which is a change over time of the [lateral] acceleration occurring in the vehicle, is maximized in the first region 
Claims 7 and 9 also contains similar phrases as claim 1, and are rejected for a similar reason, and will be interpreted in a similar manner. 

Claim 4 recites: 
The vehicle movement control device according to claim 1, wherein 
the acceleration occurring in the vehicle is 
an absolute value of resultant acceleration of an absolute value of lateral acceleration, 
which is acceleration in the vehicle lateral direction, and 
an absolute value of longitudinal acceleration, 
which is acceleration of the vehicle longitudinal direction, 
the jerk occurring in the vehicle is a change over time of the absolute value of the resultant acceleration.  
The antecedent to “the acceleration occurring in the vehicle” is not clear. Claim 1 refers to “acceleration occurring in the vehicle” with no modifier on acceleration, twice. The second time the phrase is used refers to controlling jerk. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takahashi et al. (US2010/0055649 A1) teaches in Fig. 21(b) and 22(b) apparently controlling acceleration from the solid line to the dashed line, so that jerk changes from the solid line to the dashed line. But as paragraph 0157 teaches, this is done using braking. Furthermore, Fig. 21(b), middle figure, does not match the present application, if Fig. 2 was overlaid on Fig. 3 and Fig. 3 was displayed with a dashed line.


    PNG
    media_image2.png
    421
    673
    media_image2.png
    Greyscale

Takahashi et al. (US2015/0094927 A1) teaches controlling lateral and longitudinal acceleration based on a trajectory curve. 
Takahashi et al. (US2014/0180554 A1) teaches in paragraph 0145 a system that adjusts longitudinal acceleration. Paragraph 0141 and Fig. 18 teach a system in which a brake pedal operating speed is positive between times T18b1 to T18b2. 

Yamakado et al. (US2014/0145498 A1) teaches a system that controls braking and acceleration to distribute driving force. As shown in Fig. 6, the disclosure considers changes in steering angle, such as sections 1 to 2. Yet as seen in Figs. 7 and 19, the lateral jerk does not change. 
Yamakado et al. (US2012/0179349 A1) teaches in Fig. 22 and claim 14 a model estimated lateral jerk and a measured value lateral jerk. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665